DETAILED ACTION
Background
In view of the Panel Decision from Pre-Appeal Brief Review mailed on November 30, 2021, the finality of the rejection of Claims 10-29 of the previous Office action is withdrawn.  Prosecution on the merits is hereby reopened.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10, 12-15, and 17-20 are pending for examination.  Claims 1, 10, and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 10, and 15 each recite the limitations “determining that the electronic drawing file contains a plurality of views, each view of the plurality of views corresponding to a simulated vantage of a physical structure” in the claimed system, method, and medium respectively.  The specification does not contain the term “vantage” and the discussion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect® X6 software released February 2014 (hereinafter “Chief Architect”) as evidenced by Chief Architect® X6 Reference Manual, Chief Architect, Inc., available at https://cloud.chiefarchitect.com/1/pdf/documentation/chief-architect-x6-reference-manual.pdf (2014) (hereinafter “Chief Architect Manual”) in view of Nielsen et al., U.S. Patent Application 2011/0007076 A1 (published Jan. 13, 2011) (hereinafter “Nielsen”) and Guo et al., U.S. Patent Application 2003/0014224 A1 (published Jan. 16, 2003) (hereinafter “Guo”). 
Regarding Claim 1, Chief Architect teaches a system for providing a map-like interface to display and integrate electronic drawings (see, e.g., Chief Architect Manual, p. 27, Program Overview, describing Chief Architect as allowing residential and The Chief Architect Environment, describing Chief Architect’s design technology as parametric and object-based and describing and illustrating a graphical user interface comprising various features including a drawing area for placing and manipulating objects. Note that views of 3D models and construction documents in relationship to objects placed in a drawing area can be viewed as map-like at least in the sense that the displayed information provides a representation of an area), the system comprising:
One or more processors (see, e.g., id., p. 47, About Chief Architect, indicating installation of Chief Architect on systems running Windows® or Mac OS X® operating systems, arrangements known in the art to involve systems comprising one or more processors in various embodiments);
At least one storage device storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method (see, e.g., id., pp. 51 and 52, Chief Architect Data, indicating Chief Architect installed as executable software on a local hard drive) comprising:
Receiving a first set of electronic design project drawing data (see, e.g., id., pp. 59-61, Opening and Importing Files, describing opening plan or layout files in Chief Architect) associated with a first location and a first resolution level and a second set of electronic design project drawing data associated with the first location and a second resolution level (see, e.g., id., pp. 33 and 34, View and Side Windows, Using the Mouse, and p. 859, Zoom Tools, indicating that the mouse wheel of a mouse can be used to zoom in and out in most view types and describing use of zoom to magnify any given area on a plan or 3D view; p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and indicating that nearly all views use multiple layers, like a stack of transparencies put together to show different types of objects, and describing multiple layers as organized into layer sets, which are designed to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes; and p. 862, Tiling Views, describing and illustrating an embodiment in which a floor plan view and a camera view are tiled within a display.  Note that, under such arrangements as described, a zoom level can be viewed as representing a resolution level associated with a given view.  Note also that views of a plan can be viewed as associated with a single location at least in the sense that a project area can be viewed as representing a location);
Generating, on a graphical user interface (GUI), one or more user controls that allow a user to interact with the GUI (see, e.g., id., The Chief Architect Environment and Using the Mouse, describing Chief Architect’s design technology as allowing a user to perform various interactions including placing and editing objects in various ways and describing use of buttons of a mouse to perform various operations); and
Using a first user control of the one or more user controls, updating a composite view set (see, e.g., id., p. 1133, Importing and Exporting, describing importing as the process of opening a file produced in a different program in Chief architect and indicating that Chief Architect allows a user to import a variety of information from other applications; p. 1139, Layer Mapping, describing layers imported into a current layer set; and p. 145 and 146, Layer Sets, describing a layer set as a complete list of the layers in a current plan or layout along with display settings for each layer as set for a particular type of view or purpose [a layer set representing a view set at least in the sense that a displayed layer set provides a representation of an area]) by:
Receiving user input selecting an electronic drawing file (e.g., id., p. 61, Importing Files, describing Chief Architect as having a number of options for importing information into the user’s drawings and describing import dialogs as versions of the Open File dialog; and p. 1136 and 1137, Import Drawing Assistant, describing an Import Drawing Assistant allowing a user to import files of a certain type and describing the user clicking a browse button to select the file to import);
Determining that the electronic drawing file contains a plurality of views (see, e.g., id., p. 1138, Select Layers, describing and illustrating a Select Layers user interface window of the Import Drawing Assistant in which a table displays a list of the layers found in the imported file and information about each layer.  Note that a layer, such as a layer of objects, can be understood to represent or comprise a view, consistent with the discussion above, at least because it comprises distinct content that can be viewed; and see also, e.g., id., p. 1133, Importing and Exporting, describing importing a variety of information including 2D files and a variety of 3D file formats and indicating importing of 2D drawings and 3D symbols and materials; p. 431, Copying Between Plans, indicating importing floors and other models from one plan into a different plan; and p. 1137, Select File, describing importing of all CAD blocks in a file.  Note that any imported object that represents content that can be viewed can be understood to represent or comprise a view as noted above) , each view of the plurality of views corresponding to a simulated vantage of the physical structure (see, e.g., id., p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and describing use of layer sets to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes [indicating layers corresponding to at least one view]; and pp. 33 and 34, View and Side Windows, describing view windows of different types including floor plan views, camera views and overviews, and cross ;
Categorizing the plurality of views based on a plurality of respective view types (see, e.g., id., p. 1138, Select Layers, describing and illustrating the Select Layers window comprising information about each layer found in the imported file including Visible, Frozen, and Convert To designations.  Note that any designation applied to specific layers can be viewed as representing categorization of the layers based on types);
Generating a view set comprising the categorized plurality of views (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating a Layer Mapping user interface window of the Import Drawing Assistant in which the user can control how layers in the imported drawing are mapped into a current plan or layout and describing functionality to map layers in the imported drawing to Chief Architect layers by name such that all attributes for each layer are imported into the current layer set [representing a view set]; and see also, e.g., id., p. 143, Layers, describing use of layer sets to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes; and pp. 144 and 145, Displaying Objects, describing display of objects in different views as controlled by layer sets);
Determining that the view set includes at least one view that is an updated version of at least one existing view in a composite view set (see, e.g., id., p. 1140, Advanced Layer Mapping, describing and illustrating an Advanced Layer Mapping user interface window of the Import Drawing Assistant in which a list of the layers found in the imported file and the layers in Chief Architect that they are mapped to are displayed, describing display of a New designation if a layer does not already exist in the current plan or layout, and describing a selected row with a layer mapped to an existing layer displaying the existing layer in a drop-down and a selected row with a layer not mapped to an existing layer displaying a blank drop-down (representing determining that an imported layer is an updated version of an existing layer); and see also, e.g., id., p. 1141, Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant allowing the user to determine how to handle an occurrence in which one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout);
Generating a new composite view set (see, e.g., id., p. 1139, Layer Mapping, describing embodiments in which layers in the imported drawing are mapped to and imported into the current layer set) by replacing the at least one existing view with the at least one view (see, e.g., id., p. 1141, Duplicate CAD Blocks, describing embodiments in which, if one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout, instances of an existing CAD block in the current plan or layout are replaced with the imported CAD block.  Note that under such an arrangement as described, replacement of see also, e.g., id., pp. 81 and 82, Import Annotation Sets Dialog, and pp. 155 and 156, Importing Layer Sets, describing embodiments in which existing layer sets are replaced by imported layer sets);
Determining whether views in the new composite view set contain position coordinates (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that all of its components are selected as a group and its coordinates are displayed in the Status Bar [indicating imported file layers or content containing position coordinates]; and pp. 1143, Drawing Unit, describing and illustrating a Drawing Unit user interface window of the Import Drawing Assistant in which the user can control whether imported drawings are placed at the origin [with coordinates of 0,0] or are imported to the same location as the drawings were drawn in the original application [indicating imported file layers or content containing position coordinates]; p. 1115, PDF Files, and p. 1136, Import Drawing Assistant, describing importing .pdf files and DXF or DWG files imported by dragging a file from an operating system window into the Chief Architect window [indicating automatic determination of distinctions of types of files being imported into Chief Architect and different handling of DXF or DWG file types representing files having position coordinates]; and pp. 1109 and 1110, Importing Pictures, and pp. 1149 and 1150, Importing 3D Symbols, ;
Upon determining that the views in the new composite view set contain the position coordinates, assembling the views in the new composite view set into a display using the position coordinates (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating functionality to map layers in the imported DXF or DWG drawing to Chief Architect layers by name and indicating that all attributes for each layer are imported into the current layer set; p. 145 and 146, Layer Sets, indicating use of layer sets to propagate changes among views using the same layer set; and pp. 1143 and 1144, Import Complete, describing a file imported into Chief Architect such that its components are visible on screen at imported coordinates); and
Upon determining that the views in the new composite view set represent alternative data, assembling the views in the new composite view set into a display using the alternative data (see, e.g., id., pp. 1115 and 1116, PDF Files, describing importing multiple pages of a PDF file [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format]; pp. 1109 and 1110, Importing Pictures, describing importing of BMP, JPG, and PNG files [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format] such that an imported picture is placed in the center of the current view; pp. 1134-1136, Importing 2D Drawings, and p. 1137, Select File, describing an option in the Import Drawing Assistant to determine how hatch patterns are imported; and pp. 1134 and 1135, Supported Entities, describing supported entities for import as also including lines, circles, ellipses, splines, and polylines.  Note that any information in an imported layer having design or shape information can be viewed as having associated patterns).
However, Chief Architect does not appear to explicitly describe upon determining that the views in the new composite view set do not contain the position coordinates, assembling the views into a display.
Nielsen teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Nielsen, Abstract, describing manual, semi-automated, or automated image-based electronic manifests of locate operations in which image layers are enabled or disabled to facilitate comparative viewing of base images and/or categories of overlaid information; and para. 11, describing methods for creating a searchable electronic record or “electronic manifest” relating to a geographic area), comprising: determining whether views in a view set contain position coordinates (see, e.g., id., paras. 164-173, describing implementation of described elements in relationship to various examples of input images and source data representing input images such as facilities maps that include geo-encoded information, such as in the form of metadata, that provides location information for represented items on the facility map; and paras. 363, 372, and 375-377, describing embodiments in which geo-location data [representing position coordinates], such as in the form of metadata, associated ; upon determining that the views in the view set contain the position coordinates, assembling the views in the view set into a display using the position coordinates (see, e.g., id., paras. 362 and 363 and Fig. 44, describing embodiments in which geo-location data, such as in the form of metadata, associated with a photograph is used to determine the location depicted in the photograph and the photograph is automatically positioned at that location with respect to an input image displayed in a user interface [representing assembly of a map using the geo-location data]; and paras. 369-374 and 380, and 385, describing incorporating facilities map layers using geographic information system map data such as geolocation data); and upon determining that the views in the view set do not contain the position coordinates, assembling the views in the view set into a display using alternative data (see, e.g., id.
Chief Architect and Nielsen are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect and Nielsen and implement a system for providing a map-like interface in which, upon determining that views in a view set do not contain position coordinates, the views in the view set are assembled into a display in order to generate more accurate facilities data that can be more easily analyzed and integrated with other data (see, e.g., Nielsen, paras. 4-11; and in view of the value of automation well known in the art).  
However, although any type of processing of pattern information can be viewed as a form of pattern recognition of the pattern information, Chief Architect as modified by Nielsen does not appear to explicitly describe assembling the views in the new composite view set into the display using pattern recognition.
Guo teaches a computer-implemented method of assembling a plurality of views in a display (e.g., Guo, Abstract, describing a method and apparatus for automatically combining aerial images and oblique images to form a three-dimensional [3D] site model), comprising: upon determining that views in a view set do not contain position coordinates, assembling the views in the view set into a display using pattern recognition (see, e.g., id., paras. 21-24 and Fig. 1, describing and illustrating a flow diagram of a method for generating a site model in which aerial imagery and oblique imagery is used along with sensor pose information such as acquired using a GPS receiver to generate a 3D model; para. 22, describing 
Guo is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect, Nielsen, and Guo and implement a system for providing a map-like interface in which views in a composite view set are assembled using pattern recognition in order to more efficiently generate 3D site models such as of buildings (see, e.g., Guo, paras. 4-9; and in view of the value of pattern recognition and automation well known in the art).  
Regarding Claim 3, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 1, wherein the instructions further cause the one or more processors to perform: receiving a third set of electronic design project drawing data; and generating a second user control, of the one or more user controls, that allows a user to selectively display the first set of electronic design project drawing data with some, all, or none of the second set of electronic design project drawing data and the third set of electronic design project drawing data see, e.g., Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open [each view window representing additional sets of design project drawing data] and indicating that view windows are displayed in a tabbed document interface by default [representing an arrangement, given three view windows,  in which none of a second and third set of electronic design project drawing data is displayed along with a first set]; and p. 862, Tiling Views, describing and illustrating tiling views within a display [representing an arrangement, given three view windows, in which some or all of a second and third set of electronic design project drawing data is displayed along with a first set].  Note that any teaching regarding selective display of any one of “some,” “all,” or “none” of additional electronic drawing data anticipates the alternative language of the claim).
Regarding Claim 4, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 3, wherein the third set of electronic design project drawing data is associated with the first location and a third resolution level (see, e.g., Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open; and pp. 33 and 34, View and Side Windows, describing view windows of different types and indicating that view windows can be tiled or tabbed and can be navigated in a number of different ways.  Note that such view windows can be associated with arbitrary sets of layers and an arbitrary zoom level while being associated with the same location of the plan area as discussed in the prior art rejection of Claim 1 above).
Regarding Claim 5, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 1 wherein the instructions further cause the one or more processors to perform: receiving N sets of electronic design project drawing data; and generating a second user control, of the one or more user controls, that allows a user to selectively display the first set of electronic design project drawing data with some, all, or none of the second set of electronic design project drawing data and one or more of the N sets of electronic design project drawing data (see the discussion of Claim 3 above which represents N with a value of 1.  Note that the teachings anticipate the alternative language of the claim; and see, Chief Architect Manual, p. 861, Working in Multiple Views, indicating that there is not a limit to the number of plan view windows that can be open [each view window representing additional sets of design project drawing data]).
Regarding Claim 6, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 5, wherein the N sets of electronic design project drawing data are associated with the first location and respective resolution levels (see the discussion of Claim 4 above which represents N with a value of 1.  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 7, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 1, wherein the first resolution level is in a first unit of length and the second resolution level is in a second unit of length, where the first unit of length is different from the second unit of length (see, e.g., Chief Architect Manual, p. 961, Dimensions, describing Chief Architect as providing a variety of manual and automatic dimensioning tools for measuring many objects in various 2D and 3D views; pp. 977-980, The Manually Drawn Dimension Tools, describing interface functionality to manually draw dimensions and indicating that the zoom factor of the current view Tiling Views, describing and illustrating an embodiment in which a floor plan view and a camera view are tiled within a display with different levels of zoom such that objects in the underlying layout are represented by different size display elements.  Note that such an arrangement can be viewed as comprising views with resolutions in different units of length at least in the sense that pixels or other units on a display area corresponding to a view represent different underlying dimensions or units of length in a layout).
Regarding Claim 8, Chief Architect as modified by Nielsen and Guo teaches the system of Claim 1, wherein the first resolution level is in a unit of length and the second resolution level is a function of a corresponding data class (see, e.g., Chief Architect Manual, p. 961, Dimensions, describing Chief Architect as providing a variety of manual and automatic dimensioning tools for measuring many objects in various 2D and 3D views; pp. 977-980, The Manually Drawn Dimension Tools, describing interface functionality to manually draw dimensions and indicating that the zoom factor of the current view affects dimensioning of objects; and p. 859, Zoom Tools
Regarding Claim 10, Chief Architect as modified by Nielsen and Guo teaches a computer-implemented method corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 11, Chief Architect as modified by Nielsen and Guo teaches a method corresponding to the system of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Chief Architect as modified by Nielsen and Guo teaches a method corresponding to the system of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Chief Architect as modified by Nielsen and Guo teaches a method corresponding to the system of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: upon determining that the view set includes at least one view that is an updated version of at least one existing view in a composite view set, archiving the at least one existing view in a storage (see, e.g., Chief Architect Manual, pp. 53 and 54, Saving, Exporting, and Backing Up Files, indicating that camera views are saved with a layout file; and p. 41, Preferences, and p. 69, Exiting Chief Architect, indicating the implementation of autosave functionality in Chief Architect).
Regarding Claim 15, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer readable medium corresponding to the system of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer readable medium corresponding to the system of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer readable medium corresponding to the system of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer readable medium corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect in view of Nielsen and Guo and in further view of Smith, Randall B., U.S. Patent Application 2003/0063094 A1 (published Apr. 3, 2003) (hereinafter “Smith”).
Chief Architect as modified by Nielsen and Guo teaches the non-transitory computer readable medium of Claim 15 as discussed above but appears to be silent regarding the non-transitory computer readable medium wherein the instructions further cause the one or more processors to perform the step of: indicating a location of a user providing the user input on the GUI.
Smith teaches a non-transitory computer readable medium (see, e.g., Smith, Abstract, describing a system and method for stationary semantic zooming allowing selected non-spatial rendering attributes, such as level of detail, to be varied according to other specified non-spatial rendering attributes, and paras. 36-39, 43, 45, and 47-49, describing embodiments including implementation involving arrangements of computers wherein further cause one or more processors to perform the step of: indicating a location of a user providing user input on a GUI (see, e.g., Smith, paras. 43-48 and Fig. 6, describing and illustrating an embodiment in which a virtual world interface allows a user to navigate a virtual world by moving a virtual position in a particular direction [which can be viewed as indicating a user location on electronic drawings]).  
Smith is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing user-controlled display of a map-like interface and with teachings directed toward zooming and other selective information display.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect, Nielsen, Guo, and Smith and implement a non-transitory computer readable medium in which a location of a user providing user input is indicated on a GUI in order to more efficiently display relevant information of a design project to a user and to allow a user to maintain a location perspective in a map-like interface by including referential location information (see, e.g., Smith, paras. 4-8; and in view of the value of map reference guides well known in the art).  

Response to Arguments
Applicant’s arguments filed September 16, 2021, in the Pre-Appeal Brief Request for Review have been fully considered but are generally moot in view of the new grounds of rejection.  Note that limitations including “upon determining that the views in the new composite view set do not contain the position coordinates, assembling the 
Regarding Applicant’s argument on pages 3 and 4 of the Pre-Appeal Brief that “Chief Architect discloses control options for how existing layers from the existing drawing that is to be imported into Chief Architect are mapped” but “is silent as to ‘assembling the views in the new composite view set [which is generated by replacing at least one existing view with an updated version of the view] into a display,’ as recited in Claim 1,” these arguments are inconsistent with a broadest reasonable interpretation of the relevant claim language and the level of ordinary skill in the art and disregard relevant teachings of Chief Architect.  Applicant acknowledges that Chief Architect teaches specifying options for how layers from an imported drawing are mapped.  Chief Architect also teaches replacing existing layers with imported layers as discussed above.  As layers can be seen as views as discussed above and as a combination of layers is displayed in the user interfaces of Chief Architect, Chief Architect teaches assembling views in a new composite view set into a display by allowing controlled import and replacement of layers and related display data.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Stehle et al., U.S. Patent Application 2006/0230351 A1 (published Oct. 12, 2006), teaching importing a graphics file the may include coordinate data describing objects in the file; and Nielsen et al., U.S. Patent Application 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
2/26/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174